Citation Nr: 0613621	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  01-07 673A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to March 21, 2000 
for an award of service connection for osteoarthritic changes 
of the lumbosacral spine.

2. Entitlement to an effective date earlier than March 21, 
2000 for an award of service connection for moderate right 
lower extremity weakness.

3. Entitlement to an effective date earlier than March 21, 
2000 for an award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran service connection and a 40 percent evaluation for 
osteoarthritic changes of the lumbosacral spine (effective 
March 21, 2000), service connection and a 20 percent 
evaluation for moderate right lower extremity weakness 
(effective March 21, 2000), and a TDIU (effective March 21, 
2000).  The veteran appeals the effective dates assigned for 
these awards of service connection and individual 
unemployability.

In June 2005, the Board remanded the case to the RO for 
additional evidentiary and procedural development pursuant to 
the Veterans Claims Assistance of Act of 2000, in compliance 
with the notice requirements of 38 U.S.C.A. § 5103(a) (West 
2002).  Thereafter, the veteran's claims for an effective 
date prior to March 21, 2000 for the aforementioned awards of 
service connection and individual unemployability were denied 
in an October 2005 rating decision.  The case was returned to 
the Board in December 2005 and the veteran now continues his 
appeal.

In his presentations dated in May 2005 and in April 2006, the 
veteran's attorney appears to be raising the issue of 
entitlement to an effective date earlier than March 21, 2000, 
for an increased rating for residuals of a fracture of the 
thoracic spine.  The Board notes that the veteran has been in 
receipt of a 20 percent rating for a fracture of T-12 with 
decreased range of motion since September 23, 1981.  There 
was no action in March 2000 regarding that disability.  
Unless and until the attorney clarifies his contentions 
regarding that issue, no further action is required by VA.  

In his December 2005 statement, the attorney contends that a 
letter from E.B.W., M.D., received in June 1984 is missing 
from the file.  That letter, received by VA on June 5, 1984, 
is in the file, and refers to medications prescribed by the 
physician for the veteran's various disorders.  The attorney 
is invited to reexamine the record for his own satisfaction.


FINDINGS OF FACT

1.  An informal claim of entitlement to service connection 
for a lumbar spine disability was received by VA from the 
veteran on January 21, 2000. 

2. The award of service connection for moderate right lower 
extremity weakness was predicated on a claim for a rating 
increase for residuals of a compression fracture of his T12 
vertebra with decreased sensation of the right lower 
extremity that was received by VA on March 21, 2000.

3.  The veteran has not met the criteria for a TDIU prior to 
March 21, 2000.


CONCLUSIONS OF LAW

1.  The assignment of an effective date of January 21, 2000, 
for an award of service connection for osteoarthritic changes 
of the lumbosacral spine is warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

2.  The assignment of an effective date earlier than March 
21, 2000, for the award of service connection for moderate 
right lower extremity weakness is not warranted. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005). 

3.  The assignment of effective date earlier than March 21, 
2000 for an award of a TDIU is not warranted.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA in 
correspondence dated in August 2005.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
veteran was properly notified of the requirements of VCAA as 
they pertain to the issue of earlier effective dates, the 
Dingess decision has no additional legal impact.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his earlier effective date 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  All pertinent documents that he and 
his representative have identified as being relevant to his 
claim have been associated with the record and there is no 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Pertinent law and regulations:

Applicable law and VA regulations provide that the effective 
date for an award of service connection on a direct basis 
based on an original claim shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2005).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall be 
ratable as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

Factual background and analysis: entitlement to an effective 
date prior to 
March 21, 2000 for an award of service connection for 
osteoarthritic changes 
of the lumbosacral spine.

The history of the veteran's claim shows that, by rating 
action of December 1968, he was granted service connection 
for a chronic thoracic (mid-back) disability that was the 
result of a motor vehicle accident in service.  The 
disability was diagnostically rated at the time as residuals 
of a compression fracture of his T12 vertebra.  Since the 
time of the initial grant of service connection, the veteran 
has reopened his claim several times for a rating increase 
for this disability. 

By rating decision of November 2004, the RO granted the 
veteran service connection and a 40 percent evaluation for a 
chronic low back disability that was diagnostically rated as 
osteoarthritic changes of the lumbosacral spine.  The award 
of service connection for this disability was made effective 
on March 21, 2000, based on the date of receipt of 
correspondence from the veteran in which he mentioned 
impairment by a "lower back condition."    

The veteran contends that the multiple claims for a rating 
increase for his thoracic spine disability submitted prior to 
March 21, 2000 were also claims for service connection for a 
low back disability, and that these were pending and 
undeveloped and their date of receipt should be deemed as the 
correct effective date for the award of VA compensation for 
osteoarthritic changes of the lumbosacral spine.  The veteran 
also contends that medical records submitted to VA prior to 
March 21, 2000, which include diagnoses of a chronic 
lumbosacral spine condition in addition to her service-
connected thoracic spine disability should have been accepted 
as an implied claim for VA compensation for a low back 
disability.  

The Board has reviewed the veteran's correspondence received 
by VA between December 1968 and March 21, 2000 and has 
carefully reviewed the language contained within them.  Other 
than an application on a VA Form 21-8678 for an annual 
clothing allowance for a lumbar spine brace on that was 
received on January 21, 2000 by the Tallahassee, Florida, VA 
Outpatient Treatment Center, these statements are claims for 
rating increases and refer to his disability in very general 
terms as a "back condition" and none of them make any 
specific reference to the location on the spine (i.e., the 
upper or cervical spine, mid-level or thoracic spine, and 
lower or lumbosacral spine).  From these, in view of the fact 
that the veteran was service-connected only for a thoracic or 
mid-back disability at that period in time, it is not 
reasonable to construe his general statements of a "back 
condition" within the context of his claims for rating 
increases for service-connected residuals of a compression 
fracture of his T12 vertebra as simultaneous claims for VA 
compensation for a low back disability, even with the medical 
evidence showing diagnoses of lumbar spine disabilities.  The 
broad and unspecific language of the veteran's statements is 
insufficient to constitute an original claim for service 
connection for a low back disability.  The earliest specific 
mention of the veteran seeking VA compensation of any sort 
for a disability of his lumbosacral spine was the application 
on a VA Form 21-8678 for an annual clothing allowance for a 
lumbar spine brace on that was received at a VA facility on 
January 21, 2000.  Although the veteran was not service-
connected for a lumbosacral disability at the time of his 
filing for a clothing allowance predicated on his use of a 
lumbar spine brace, it is reasonable to construe the clothing 
allowance application as an intent on his part to file a 
claim for VA compensation for a low back disability, 
especially as it is proximate in time to the claim for 
service connection for a low back disability that VA received 
two months afterwards, on March 21, 2000.  Therefore, the 
Board will consider January 21, 2000 as the date of receipt 
of his original claim for service connection for a low back 
disability.  An earlier effective date, to January 21, 2000, 
for the award of service connection for osteoarthritic 
changes of the lumbosacral spine is thus granted.

Factual background and analysis: entitlement to an effective 
date earlier than March 21, 2000 for an award of service 
connection for moderate right lower extremity weakness.

As previously stated, the veteran was granted service 
connection for a thoracic (mid-back) disability that was the 
result of a motor vehicle accident in service.  The 
disability was initially diagnostically rated as residuals of 
a compression fracture of his T12 vertebra.  In a later 
rating decision dated in April 1982, the disability was 
expanded and recharacterized as residuals of a compression 
fracture of his T12 vertebra with decreased sensation of the 
right lower extremity.  

A review of the history of the veteran's claim shows that the 
present appeal stems from the veteran's application to reopen 
his claim for a rating increase for his service-connected 
residuals of a compression fracture of his T12 vertebra with 
decreased sensation of the right lower extremity, which was 
received on March 21, 2000.  By rating decision of November 
2004, VA determined that the decreased sensation of the right 
lower extremity that had hitherto been rated jointly with the 
thoracic spine disability warranted its own separate rating 
as an individual disability.  Service connection was thus 
awarded for moderate right lower extremity weakness, rated as 
20 percent disabling, effective from March 21, 2000.

A review of the veteran's claims file shows no correspondence 
received from him indicating that there is an unadjudicated 
and pending informal or formal claim for a rating increase 
for a compression fracture of his T12 vertebra with decreased 
sensation of the right lower extremity prior to March 21, 
2000, much less a claim that the decreased sensation of the 
right lower extremity be separately rated as an individual 
disabling entity.  In the absence of any such claim, there is 
no basis to allow the veteran's claim for an earlier 
effective date prior to March 21, 2000 for an award of 
service connection for moderate right lower extremity 
weakness.



Factual background and analysis: entitlement to an effective 
date earlier than March 21, 2000 for an award of a TDIU.

The veteran filed many claims prior to March 21, 2000, for a 
rating increase for his thoracic spine disability, in which 
he stated that he was unable to work on account of his back 
disability.  To the extent that these represented claims for 
a total rating for individual unemployability, the claims 
file clearly shows that prior to January 21, 2000, the 
veteran was only service-connected for residuals of a 
compression fracture of his T12 vertebra with decreased 
sensation of the right lower extremity, which were rated as 
20 percent disabling.  The applicable regulation that governs 
awards of individual unemployability for service-connected 
disabilities require that if there is only one service-
connected disability, this disability shall be ratable as 60 
percent or more.  See 38 C.F.R. § 4.16(a).  As the veteran 
has not met the minimum criteria for a TDIU prior to January 
21, 2000, an effective date prior to January 21, 2000 for a 
TDIU cannot be awarded.

As has been determined in this appellate decision, between 
the period of January 21, 2000 and March 21, 2000, the 
veteran was service-connected for residuals of a compression 
fracture of his T12 vertebra with decreased sensation of the 
right lower extremity (rated as 20 percent disabling) and 
osteoarthritic changes of the lumbosacral spine (rated as 40 
percent disabling).  The applicable regulation that governs 
awards of individual unemployability for service-connected 
disabilities require that if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a) (2005).  Combining the 40 percent 
evaluation for the low back disability with the 20 percent 
evaluation for the thoracic spine disability with sensory 
loss of the right lower extremity results in a combined 
rating of 50 percent, which fails to meet the minimum 
criteria for a TDIU.  It was not until March 21, 2000, that 
the veteran achieved a combined rating of 60 percent for his 
service-connected disabilities following the award of a 
separate 20 percent evaluation for moderate right lower 
extremity weakness.  The RO has determined that this 60 
percent combined rating, when considered with the additional 
evidence of record, establishes the veteran's individually 
unemployable status and thus his entitlement to a TDIU.  In 
view of the foregoing discussion, the Board concludes that 
the veteran has not met the criteria for a TDIU award prior 
to March 21, 2000.  His claim for an effective date prior to 
March 21, 2000 for a TDIU is therefore denied.


ORDER

An effective date of January 21, 2000 for an award of service 
connection for osteoarthritic changes of the lumbosacral 
spine is granted.

An effective date earlier than March 21, 2000 for an award of 
service connection for moderate right lower extremity 
weakness is denied.

An effective date earlier than March 21, 2000 for an award of 
a TDIU is denied.



__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


